Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 1 of 21 PageID #: 6122



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  SCOTT T. BALLOCK,

                    Plaintiff,

  v.                                              CIVIL ACTION NO. 1:17CV52
                                                        (Judge Keeley)

  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  STATE TROOPER RONNIE M. GASKINS,
  and STATE TROOPER CHRIS BERRY,

                    Defendants.

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

                                 I. BACKGROUND1

        On April 6, 2017, the plaintiff, Scott T. Ballock (“Ballock”),

  filed a complaint pursuant to 42 U.S.C. § 1983, naming his former

  spouse, Ellen Ruth Costlow (“Costlow”), and West Virginia State

  Troopers Michael Kief (“Kief”), Ronnie M. Gaskins (“Gaskins”), and

  Chris Berry (“Berry”) (collectively, “the State Troopers”) as

  defendants. Ballock’s claims stemmed, at least in part, from his

  arrest in September 2013 in Monongalia County, West Virginia, when

  he alleges the State Troopers conspired with Costlow to arrest him

  in connection with a long-running family court dispute.

        Following more than two years of contentious litigation, only

  Costlow and Kief remained as defendants. On December 20, 2019, the


        1
         A detailed summary of the facts can be found in the Court’s
  December 23, 2019 Memorandum Opinion and Order (Dkt. No. 164).
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 2 of 21 PageID #: 6123



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

  Court granted Kief’s motion for summary judgment, granted in part

  Costlow’s motion for summary judgment, dismissed with prejudice

  Ballock’s § 1983 claims, and dismissed without prejudice his

  remaining state law claims against Costlow (Dkt. No. 163).2

        On   January   6,   2020,   pursuant   to   Federal   Rule   of   Civil

  Procedure 54(d) and 42 U.S.C. § 1988, the State Troopers moved for

  an award of a reasonable attorneys’ fee as part of the costs in the

  § 1983 action (Dkt. No. 165). The Court granted their motion, but

  reserved its determination regarding the amount of a reasonable fee

  award. It then directed the parties to brief the issue of whether

  the State Troopers are entitled to an award for work related to

  their unsuccessful early motion to dismiss (Dkt. Nos. 175).

                        II. THE PARTIES’ CONTENTIONS

        The State Troopers argue that they are entitled to an award of

  their entire attorneys’ fee even though Ballock substantially

  prevailed on their motion to dismiss. This is because, overall,

  Ballock’s claims were frivolous and without factual foundation, and

  the State Troopers ultimately fully prevailed in the case (Dkt. No.

  176 at 2, 8). They contend that their entitlement to an attorneys’



        2
        Three days later, on December 23, 2019, the Court entered an
  Amended Memorandum Opinion and Order for only editorial purposes
  (Dkt. No. 164 at 1 n.1).

                                        2
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 3 of 21 PageID #: 6124



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

  fee award does not depend on whether their motion was successful,

  but rather on whether the time expended pursuing it furthered their

  successful litigation as a whole. Id. at 11.

        Attached to the State Troopers’ opening brief was an affidavit

  of attorney Mark Jeffries (“Jeffries”), of the law firm Steptoe &

  Johnson, PLLC (“Steptoe”), lead defense counsel in the case (Dkt.

  No. 176-1). In his affidavit, Jeffries avers that legal fees

  incurred by the State Troopers have been paid by AIG Claims, Inc.

  (“AIG”). Id. He provides the names, titles, and billing rates for

  all attorneys, paralegals, and law students who worked on Ballock’s

  case. Id. Jeffries further itemizes the dates, hours worked, and

  amount billed, and provides a narrative description of the work

  performed.    Id.   Although    this   itemization    initially    included

  partially redacted entries, at the direction of the Court the State

  Troopers subsequently filed an unredacted description for the

  Court’s review (Dkt. Nos. 182, 183, 183-1).

          In his brief opposing the fee award sought by the State

  Troopers, Ballock contends that unsuccessful motions are analogous

  to unsuccessful claims for which the State Troopers would not be

  awarded an attorneys’ fee (Dkt. No. 177 at 3). In his view, the

  time the State Troopers spent pursuing the motion to dismiss (as

  well as a motion to quash and motion to compel) was not justified

                                         3
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 4 of 21 PageID #: 6125



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

  by their ultimate success on summary judgment. Id. His claims were

  not frivolous, Ballock argues, contending that the 1,500+ hours

  expended by the State Troopers’ attorneys “[give] credit to [his]

  allegations” (Dkt. No. 181 5).

        Ballock also submitted a statement of financial position to

  support his argument that a fee award will bring hardship to him

  and his children (Dkt. No. 177 at 2). This statement outlines his

  monthly income, expenses, assets, and outstanding debt (Dkt. No.

  177-1 at 1). The State Troopers, however, contend that Ballock’s

  financial position is not determinative as to whether they are

  entitled to an attorneys’ fee award. But they do concede it may

  factor into the Court’s decision as to what amount to award (Dkt.

  No. 179 at 2).3

                                III. DISCUSSION

        A.    Attorneys’ Fee for Work Related to Motion to Dismiss,
              Motion to Quash, and Motion to Compel

        In an action to enforce 42 U.S.C. § 1983, “the court, in its

  discretion, may allow the prevailing party . . . a reasonable

  attorney’s fee as part of the costs . . . .” 42 U.S.C. § 1988(b).

  As the Second Circuit has observed, “[u]nder fee-shifting statutes


        3
         Ballock concedes that the State Troopers are entitled to an
  attorneys’ fee award related to defending against his state law
  claims (Dkt. No. 177 at 6).

                                        4
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 5 of 21 PageID #: 6126



  BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                         FINAL MEMORANDUM OPINION AND
                     ORDER REGARDING ATTORNEYS’ FEE AWARD

  such as § 1988, ‘a prevailing plaintiff ordinarily is to be awarded

  attorney’s fees in all but special circumstances.’” Carter v. Inc.

  Village of Ocean Beach, 759 F.3d 159, 163 (2d Cir. 2014) (emphasis

  in original) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S.

  412, 417 (1978)).4

         By     contrast,      prevailing   defendants     may   be   awarded   an

  attorneys’ fee only if the plaintiff’s claims were objectively

  “frivolous,      unreasonable,      or    groundless,”    or   “the   plaintiff

  continued to litigate [the claims] after [they] clearly became so.”

  Hutchinson v. Staton, 994 F.2d 1076, 1080-81 (4th Cir. 1993)

  (quoting Christiansburg, 434 U.S. at 422) (rejecting plaintiff’s

  argument that claims surviving a motion to dismiss could not have

  been       frivolous   and    affirming    award   for   attorneys’    fees   to

  prevailing defendants who obtained only partial success on the

  motion). Thus, in making its determination, the Court must review

  the entire course of litigation and the overall results obtained.

  Christiansburg, 434 U.S. at 421-422; Hensley v. Eckerhart, 461 U.S.

  424, 435 (1983).

         The State Troopers’ entitlement to an attorneys’ fee award on

         4
          In Christiansburg, the Supreme Court interpreted the
  attorneys’ fee provision of Title VII of the Civil Rights Act of
  1964. See 42 U.S.C. § 2000e-5. In Hughes v. Rowe, 449 U.S. 5 (1980)
  (per curiam), it applied the Christiansburg analysis to § 1988.

                                            5
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 6 of 21 PageID #: 6127



  BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

  a partially successful motion turns on a characterization of

  Ballock’s claims and not on whether the motion was successful.

  Ballock’s    argument   that   a   defendant’s       unsuccessful    motion   is

  analogous to a plaintiff’s unsuccessful cause of action thus is

  without     merit.   Nor   does    the       fact   that   Ballock   may   have

  substantially prevailed on the motion to dismiss make its filing

  premature or unreasonable. Indeed, as even Ballock acknowledges,

  “motions to dismiss are routinely and appropriately denied in favor

  of discovery and disposition on the merits” (Dkt. No. 177 at 3).

  See EEOC v. Freeman, 126 F. Supp. 3d 560, 580 (D. Md. 2015)

  (citation omitted) (awarding attorneys’ fee for work on a motion

  that was never filed when time spent on the issues “centered on a

  common core of facts and related legal theories”).

        In its May 28, 2020 Memorandum Opinion and Order granting the

  State Troopers’ motion for attorneys’ fees and costs, the Court

  previously determined that all of Ballock’s claims against the

  State Troopers were, at the very least, unreasonable, groundless,

  or frivolous (Dkt. No. 175). His success at the motion to dismiss

  stage does not disturb this determination. See Hutchinson, 994 F.3d

  at 1080 (explaining that surviving motions to dismiss and summary

  judgment does not mean a claim could not have been factually

  frivolous); Introcaso v. Cunningham, 857 F.2d 965, 967 (4th Cir.

                                           6
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 7 of 21 PageID #: 6128



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

  1988) (explaining that a denial of a motion to dismiss does not

  decide what the plaintiff and his counsel knew when they filed the

  complaint). Accordingly, after carefully reviewing the entire

  course of the parties’ litigation, the Court concludes that the

  State Troopers are entitled to a reasonable attorneys’ fee award

  for work performed pursuing their motion to dismiss.

         Although the Court’s Order only directed the parties to brief

  the State Troopers’ entitlement to an attorneys’ fee award related

  to their motion to dismiss and state law claims, Ballock has also

  pursued an argument that such an award is unwarranted for work

  performed on a motion to quash a subpoena served on the West

  Virginia State Police and on a motion to compel discovery (Dkt. No.

  177 at 4, 7). This is a frivolous argument.

         In the first place, the State Troopers actually withdrew the

  motion to quash after obtaining the result sought, which was to

  prevent the West Virginia State Police from having to produce the

  same   documents    previously    provided   in   response    to   Ballock’s

  discovery requests (Dkt. No. 64). Further, although the motion to

  quash was filed on behalf of a non-party custodian, it involved

  “the same common core of facts or related legal theories” as the

  main litigation and was “intermingled” with the lawsuit. See Plyler

  v. Evatt, 902 F.2d 273, 280 (1990).

                                        7
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 8 of 21 PageID #: 6129



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                       FINAL MEMORANDUM OPINION AND
                   ORDER REGARDING ATTORNEYS’ FEE AWARD

        And in contrast to Ballock’s characterization, the motion to

  compel was not unsuccessful. In point of fact, the State Troopers

  obtained most of the documents sought in the motion, barring only

  privileged communications between Ballock’s attorney and his father

  (Dkt. No. 87 and 91). Therefore, because an attorneys’ fee award

  does not turn on whether the State Troopers substantially prevailed

  on these motions, they are entitled to an attorneys’ fee award for

  the work performed on these challenged motions.

  B.    Ballock’s Financial Position

        Ballock contends that awarding the costs and attorneys’ fee

  sought by the State Troopers will impose a hardship on him and his

  children (Dkt. No. 177 at 2). In the one-page financial statement

  he submitted, he lists his monthly income, including his salary and

  the child support he receives from Costlow ($2,473.00); his total

  monthly expenses ($2,836.00); his assets, including vehicles, his

  home, and banking accounts; and outstanding debt ($4,500) (Dkt. No.

  177-1). Notably, although notarized, the statement is not supported

  by any documentary evidence. Id.

        The State Troopers argue correctly that, although Ballock’s

  financial position does not figure into a decision as to whether to

  award an attorneys’ fee under § 1988(b), it may be a factor in the



                                        8
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 9 of 21 PageID #: 6130



  BALLOCK V. COSTLOW, ET AL.                                                  1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

  Court’s decision about the amount of fee to be awarded. Arnold v.

  Burger King Corp., 719 F.2d 63, 67-68 (4th Cir. 1983). The Court

  has discretion to reduce an otherwise reasonable attorneys’ fee

  award     based   on     a     party’s       financial      situation     after    due

  consideration of the dual purposes of equity and deterrence in

  granting an attorneys’ fee award. Id. The Fourth Circuit has

  explained that “the policy of deterring frivolous suits is not

  served by forcing the misguided . . . plaintiff into financial

  ruin.” Id. at 68. The fee award is “a conservative tool, to be used

  sparingly” when “the plaintiff presses a claim which he knew or

  should have known was groundless, frivolous or unreasonable.” Id.

  at 65 (citing Christiansburg, 434 U.S. at 421-22).

          Although the Court’s award of an attorneys’ fee need not

  include a finding that Ballock brought his suit in bad faith, his

  motive for bringing the action “may shed light on the degree of

  frivolousness,”        which       impacts   the    Court’s    decision    regarding

  whether to reduce an award based on his financial position. Id. at

  66, 68 n.7 (citing same). Accordingly, the Court turns to consider

  Ballock’s financial position, the degree of frivolousness of his

  case,    evidence   of       bad    faith,    and   other     factors   relevant    to

  calculating an attorneys’ fee award.



                                               9
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 10 of 21 PageID #: 6131



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

   C.    Reasonable Attorneys’ Fee to be Awarded

         Calculating an attorneys’ fee award involves a three-step

   process. McAfee v. Boczar, 738 F.3d 81, 88 (2013), as amended (Jan.

   23, 2014). The Court first must calculate the lodestar figure by

   determining the number of reasonable hours expended and multiplying

   it by a reasonable hourly rate. Robinson v. Equifax Information

   Svcs., LLC, 560 F.3d 235, 243 (4th Cir. 2009) (citing Grissom v.

   The Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008)). Second, when

   appropriate, the Court must “subtract fees for hours spent on

   unsuccessful claims unrelated to successful ones.” Id. (citing

   same). Finally, the Court may award “some percentage of the

   remaining amount depending on the degree of success enjoyed.” Id.;

   McAfee, 738 F.3d at 92.

         i.    Lodestar Figure

         To ascertain what is reasonable in terms of the rates charged

   and the hours expended, courts are guided by the following factors:

               (1) The time and labor expended; (2) the
               novelty and difficulty of the questions
               raised; (3) the skill required to properly
               perform the legal services rendered; (4) the
               attorney’s opportunity costs in pressing the
               instant litigation; (5) the customary fee for
               like work; (6) the attorney’s expectations at
               the outset of the litigation; (7) the time
               limitations   imposed   by  the   client   or
               circumstances; (8) the amount in controversy

                                        10
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 11 of 21 PageID #: 6132



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                         FINAL MEMORANDUM OPINION AND
                     ORDER REGARDING ATTORNEYS’ FEE AWARD

                and the results obtained; (9) the experience,
                reputation, and ability of the attorney; (10)
                the undesirability of the case within the
                legal community in which the suit arose; (11)
                the nature and length of the professional
                relationship between attorney and client; and
                (12) attorneys’ fees awards in similar cases.

   Barber v. Kimbrell’s Inc., 557 F.2d 216, 226 n.28 (4th Cir. 1978)

   (adopting twelve factors set forth in Johnson v. Ga. Highway

   Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on

   other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)).

         These factors need not be strictly applied in every case. EEOC

   v. Serv. News Co., 898 F.2d 958, 965 (4th Cir. 1990); see also

   Arnold, 719 F.2d at 67 n.5 (explaining that certain factors may not

   apply to prevailing defendants). They are “neither the exclusive

   means   of   determining    the   amount   of   attorneys’   fees    nor   an

   exhaustive list of considerations to guide courts in assessing

   attorneys’ fees.” Arnold, 719 F.2d at 67-68.

                a.   Reasonable Hourly Rates

         As to the reasonableness of the rates charged, the State

   Troopers must show that the requested hourly rates are consistent

   with the “prevailing market rates in the relevant community for the

   type of work” performed. McAfee, 738 F.3d 91 (citing Plyler, 902

   F.2d at 277). Although affidavits of other lawyers familiar with



                                        11
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 12 of 21 PageID #: 6133



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                         FINAL MEMORANDUM OPINION AND
                     ORDER REGARDING ATTORNEYS’ FEE AWARD

   the skills of the fee applicants and the community are strong

   evidence of market rates, evidence of what was actually charged and

   paid may also be considered. See Depaoli v. Vacation Sales Assocs.,

   489 F.3d 615, 622 (4th Cir. 2007) (considering what the attorney

   charged client as evidence of market rate); Rum Creek Coal Sales,

   Inc. v. Caperton, 31 F.3d 166, 179 (4th Cir. 1994) (same). But see

   Robinson, 560 F.3d at 245 (explaining that affidavits of other

   attorneys are evidence of the market rate). Further, the Court may

   also consider its own knowledge and experience of the relevant

   market, Irwin Indus. Tool Co. v. Worthington Cylinders Wisconsin,

   LLC, 747 F. Supp. 2d 568, 593 (W.D.N.C. 2010), given its “close and

   intimate knowledge of the efforts expended and the value of the

   services rendered” in the case. Plyler, 902 F.2d at 277-78.

         In his affidavit, Jeffries lists rates ranging from $105.00

   per hour for paralegals and summer associates to $179.00 per hour

   for a member of the firm (Dkt. No. 176-1 at 3). He avers that,

   aside from $4,439.00 for worked performed in May 2020, AIG has paid

   these legal fees pursuant to a liability policy issued by the West

   Virginia Board of Risk and Insurance Management. Id. at 2-3.

         Ballock does not dispute that the rates charged by counsel for

   the State Troopers are reasonable. Furthermore, although the State

   Troopers   have   not   provided   an     independent   attorney   affidavit

                                        12
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 13 of 21 PageID #: 6134



   BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

                         FINAL MEMORANDUM OPINION AND
                     ORDER REGARDING ATTORNEYS’ FEE AWARD

   attesting    to   the   reasonableness    of   the   rates,   Jeffries   has

   proffered that AIG has paid the fees charged except for those

   incurred in May 2020. The Court finds this strongly evinces the

   reasonableness of the rates charged. In addition, the Court’s

   knowledge of the relevant legal market in the Northern District of

   West Virginia persuades it that these rates are at or below

   prevailing rates in the community.

         The rates are also reasonable in light of the relevant Johnson

   factors. Regarding the skill required to perform the legal services

   rendered, counsel’s use of paralegals and summer associates at the

   lower rates indicates a prudent effort to keep the rates as low as

   possible. As well, these rates are reasonable given the difficulty

   of the issues raised in this case. Among those issues were factual

   disputes involving Ballock’s former employment with the Federal

   Bureau of Investigation (“FBI”), West Virginia state criminal and

   family court proceedings, and the materiality of thousands of

   documents     containing    email    correspondence.      Ballock    sought

   compensatory, special, and punitive damages for which the State

   Troopers ultimately were found not liable. Thus, the State Troopers

   obtained complete success.

         In light of this, billing rates ranging from $105.00 to

   $179.00 per hour are reasonable because (1) Ballock has raised no

                                        13
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 14 of 21 PageID #: 6135



   BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

                          FINAL MEMORANDUM OPINION AND
                      ORDER REGARDING ATTORNEYS’ FEE AWARD

   objection to them, (2) AIG has paid fees based on them, (3) and the

   relevant Johnson factors weigh in favor of accepting them as

   reasonable.    The    Court,    however,     further     concludes    that     the

   $4,439.20 billed in May 2020 is not reasonable inasmuch as AIG did

   not pay for the 24.8 hours of work performed during that month.

               b. Reasonable Number of Hours Expended

         Jeffries’ affidavit also includes an itemized spreadsheet of

   the time each attorney, law student, or paralegal worked, including

   the date, hours worked, amount billed, and narrative description of

   the work performed (Dkt. No. 183-1). For each line item, the

   billing rate and time expended are multiplied to calculate the

   amount billed for that item. In total, the State Troopers have

   accounted    for    1512.70    hours,   resulting   in    a   fee    request   of

   $242,197.70.5 Id. at 52.

         Ballock’s sole contention as to the number of hours expended

   is that “[requiring so much to prevail gives credit to [his]

   allegations, at least the commitment to the effort” (Dkt. No. 181

         5
          Jeffries avers that the total fee for time Steptoe expended
   in defending this case was actually $307,854.90, but that the
   itemization has been reduced by $65,657.20 to remove “duplicative
   efforts and time spent on tasks that were not directly related to
   defending the claims in this matter, such as litigation plans and
   budgets required by AIG, and for other activity that counsel
   believes should not be included in the motion for attorney fees
   pending before the Court” (Dkt. No. 176-1 at 4).

                                           14
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 15 of 21 PageID #: 6136



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

   at 5). He argues the hours worked to “overcome” his legal arguments

   establish that “he had a good faith motivation and made a sincere

   effort.” Id. at 6. Not only is this argument illogical, it also is

   recursive insofar as his continual insistence on his case’s merits

   further   establishes    that   frivolous   arguments    may   require   the

   expenditure of more time, rather than less, by opposing counsel.

   “Although in some instances a frivolous case will be quickly

   revealed as such, it may sometimes be necessary for defendants to

   ‘blow away the smoke screens the [plaintiff has] thrown up’ before

   the defendants may prevail.” Introcaso, 857 F.2d at 967 (quoting

   Hicks v. Southern Md. Health Sys. Agency, 805 F.2d 1165, 1167-68

   (4th Cir. 1986)).

         This is exactly the case here. Ballock’s attempts to re-

   litigate his underlying case in an effort to challenge the Court’s

   prior rulings and the amount of hours expended by opposing counsel

   are misplaced. “A request for attorneys’ fees should not result in

   a second major litigation.” Hensley, 461 U.S. at 437. Ballock’s

   efforts do nothing to persuade the Court that the hours expended

   were unreasonable.

         Turning to the Johnson factors, the Court must consider

   whether the number of hours expended is reasonable given the

   difficulty of the questions raised in the case. This protracted

                                        15
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 16 of 21 PageID #: 6137



   BALLOCK V. COSTLOW, ET AL.                                              1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

   litigation involved fourteen claims for relief. Ballock filed a pro

   se complaint in April 2017, and by the time he filed his third

   amended complaint, in December 2017, he had retained counsel (Dkt.

   Nos. 1, 49). The case involved multiple discovery motions, as well

   as in camera review of disputed discovery documents (Dkt. Nos. 53,

   71, 81, 82, 85, 91, 98). The evidence was extensive. Accordingly,

   1,500+ hours expended in more two and a half years of hard-fought

   litigation is not per se unreasonable.

                c. Lodestar Calculation

          After carefully considering the relevant Johnson factors and

   subtracting $4,439.20 for unpaid fees from the total fee submitted

   of $242,197.70, the resulting lodestar figure is $237,758.50. This

   represents    the   number    of   reasonable       hours    expended   (1512.7),

   multiplied by the reasonable hourly rates of $105.00-$179.00 per

   hour, excluding the unpaid $4,439.20 for work performed in May

   2020. Robinson, 560 F.3d at 243.

          ii.   Deduction for Unsuccessful Claims

          Following the Court’s determination of the lodestar figure, it

   must   “subtract    fees     for   hours    spent    on     unsuccessful   claims

   unrelated to successful ones.” Id. (citing Grissom, 549 F.3d at

   320). Because the State Troopers have successfully defended against


                                          16
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 17 of 21 PageID #: 6138



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

   all of Ballock’s claims, the Court makes no such deduction.

         iii. Discretionary Adjustments

         In the final step in the attorneys’ fee analysis, the Court

   must award “some percentage of the remaining amount depending on

   the degree of success enjoyed.” Id.; McAfee, 738 F.3d at 92

   (describing the third step as a consideration of “the relationship

   between the extent of success and the amount of the fee award”).

   This typically involves a comparison of the amount of damages

   sought to the amount awarded, Mercer v. Duke Univ., 401 F.3d 199,

   204 (4th Cir. 2005), which is an analysis more directly applicable

   to prevailing plaintiffs.

         Where, as here, the defendants have prevailed, the Court has

   discretion to reduce the award in light of mitigating factors,

   including the difficulty of the case, the motivation of the

   plaintiff, and the relative economic status of the litigants.

   Arnold, 719 F.2d at 68. Notably, the Supreme Court “has indulged a

   strong presumption that the lodestar number represents a reasonable

   attorneys’ fee.” McAfee, 738 F.3d at 88-89 (citing Perdue v. Kenny

   A. ex rel. Winn, 599 U.S. 542, 130 (2010)).

         As already noted, the State Troopers’ success was complete.

   Even though Ballock voluntarily stipulated to the dismissal of



                                        17
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 18 of 21 PageID #: 6139



   BALLOCK V. COSTLOW, ET AL.                                                  1:17CV52

                          FINAL MEMORANDUM OPINION AND
                      ORDER REGARDING ATTORNEYS’ FEE AWARD

   Gaskins, this occurred well after the filing of the motion for

   summary judgment and within a month of trial (Dkt. No. 146).

   Gaskins’ dismissal, therefore, did not reduce the reasonable time

   spent by his attorneys to defend against Ballock’s claims.

         The   difficulty     of   the   case     is   not   a    mitigating     factor

   warranting a fee reduction. This litigation was, without question,

   difficult and protracted, and the frivolous nature of Ballock’s

   claims made the defense of the case even more laborious.

         Nor do Ballock’s motivations support a reduction in a fee

   award. His claims against the State Troopers were unreasonable,

   groundless, or frivolous from the outset. The Fourth Circuit’s

   observation    that   a    plaintiff’s       “insistent       prosecution    of    the

   claim[s] tested the borders of subjective bad faith” is applicable

   here. Arnold, 719 F.2d at 69. Bad faith, in this context, “refers

   to [his] motivation for bringing groundless suits to accomplish

   collateral purposes, such as . . . harassment.” Id. at 66.

         As this Court has previously concluded, abundant evidence

   supports the conclusion that Ballock pursued this litigation to

   harass Costlow, his ex-wife, and the State Troopers he perceived

   were protecting her (Dkt. No. 175 at 9). For example, Berry’s only

   connection    to    this   case   was    Ballock’s        speculation       that    an

   inappropriate relationship existed between him and Costlow. And as

                                           18
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 19 of 21 PageID #: 6140



   BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

                         FINAL MEMORANDUM OPINION AND
                     ORDER REGARDING ATTORNEYS’ FEE AWARD

   to Gaskins, Ballock alleged defamation and slander even though he

   knew the statements in the police report Gaskins had prepared

   merely recited Costlow’s complaints (Dkt. No. 114-2 at 19-20).

         Finally, as to Kief, Ballock knew from the outset that Kief

   had legitimate grounds, including probable cause, on which to base

   his arrest of Ballock. By arguing otherwise, Ballock sought to

   mislead this Court in order to gain an unfair advantage in his

   civil action. Lowery v. Stovall, 92 F.3d 219, 225 (4th Cir. 1996)

   (holding   that    a   plaintiff   who    changed   his   position   from   an

   underlying state criminal case was “blowing hot and cold as the

   occasion demands” in order to gain an unfair advantage in his

   § 1983 action) (citation omitted). Ballock also knew that any

   communications between Kief and the FBI were not a proximate cause

   of the termination of his employment.

         Tellingly, the underlying state criminal proceedings giving

   rise to Ballock’s lawsuit involved harassment charges, but the FBI

   terminated Ballock for “lack of candor or lying under oath” (Dkt.

   Nos. 114-14, 116-1 at 7, 116-2, 116-6 through 116-15). Also telling

   is the fact that Ballock has continued to insist on the merits of

   his case long after its frivolousness was established.

         Ballock’s motives in bringing and pursuing this case were more

   than misguided. There is ample evidence of bad faith establishing

                                        19
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 20 of 21 PageID #: 6141



   BALLOCK V. COSTLOW, ET AL.                                                   1:17CV52

                          FINAL MEMORANDUM OPINION AND
                      ORDER REGARDING ATTORNEYS’ FEE AWARD

   a high degree of frivolousness. Christiansburg, 434 U.S. at 422

   (“[I]f a plaintiff is found to have brought or continued . . .

   claim(s) in bad faith, there will be an even stronger basis for

   charging him with the attorneys’ fees incurred by the defense.”).

   Accordingly, deterrence is an important factor in this fee award,

   and Ballock’s bad motives do not support a departure from the

   lodestar figure.

         Nor   does    Ballock’s      financial     position,     or    the     relative

   financial    status    of    the   parties,     persuade      the    Court    that    a

   reduction    is    warranted.      Even    taking   Ballock’s        statement       of

   financial    position       as   true,    the   status   of    the    parties,       as

   individuals, is relatively equal. In addition, Ballock’s concerns

   for his finances did not stop him from hiring his own attorney to

   prosecute his case––even though prevailing in his suit would not

   have guaranteed that the FBI would re-hire him. Thus, Ballock, who

   is gainfully employed, can pay the State Troopers a reasonable

   attorneys’ fee on such payment terms as may be arranged. His

   financial situation therefore does not outweigh the extent of the

   State Troopers’ success, the difficulty of the case, or the high

   degree of frivolousness that attended the allegations and pursuit

   of this litigation. The Court therefore finds no reason to depart

   from the lodestar figure in its attorneys’ fee award.

                                             20
Case 1:17-cv-00052-IMK-MJA Document 184 Filed 09/02/20 Page 21 of 21 PageID #: 6142



   BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

                        FINAL MEMORANDUM OPINION AND
                    ORDER REGARDING ATTORNEYS’ FEE AWARD

                                 IV. CONCLUSION

         After careful consideration, for the reasons discussed the

   Court concludes that $237,758.50 is a reasonable attorneys’ fee

   award and ORDERS that Ballock pay the State Troopers this amount

   for such fees incurred in defending this case. This is in addition

   to the $5,715.79 in costs other than the attorneys’ fee award that

   the Court has previously ordered (Dkt. No. 175).

         It is so ORDERED.

         The Court    DIRECTS   the Clerk to transmit copies of this

   Memorandum Opinion and Order to counsel of record and to strike

   this case from the Court’s active docket.

   DATED: September 2, 2020.

                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        21
